EXHIBIT 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our reportdated March 15, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appearsin Eagle Bulk Shipping Inc.'s Annual Report on Form 10-K for the year ended December31, 2011.We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/PricewaterhouseCoopers LLP New York, New York June 25, 2012
